Pee Cukiam.
Defendant appeals from his conviction on the first count of a three count indictment charging him with misconduct in office. He was found not guilty on the second count and the third count was dismissed at the end of the State’s case.
Defendant was an inspector in the Division of Motor Yehicles assigned to administer examinations to applicants for a Hew Jersey driver’s license. He was stationed at the Eahway Driver Qualification Center.
The first count of the indictment charged defendant with a violation of N. J. S. A. 39:3-10 in that he unlawfully, willfully, knowingly and corruptly approved the qualifications of one Ismael Arocho as an applicant for a Hew Jersey driver’s license knowing full well that the said applicant did not possess such qualifications and, in reliance thereon, the Division of Motor Yehicles issued a Hew Jersey driver’s license to the said applicant.
The State’s evidence showed that defendant had signed the driver’s permit of Arocho indicating that he corrected Arocho’s written examination paper, administered a vision test and a driving test to Arocho, and had passed him on all three tests as qualified. On the basis of defendant’s signa*282tures on the permit, au approved application card was issued to Arocho on which he obtained a driver’s license.
Arocho testified through an interpreter that he went to the Rahway testing center in the company of one Pepe Suarez. There they met Raoul Martinez who took Arocho to the building in the testing center and made a sign in the direction of defendant. Arocho went in the building, obtained an examination paper which contained questions on both sides written in English. He wrote his name and address on the paper and made some scribble marks on the front side of the paper. He testified that he could neither read nor write English. He turned his examination paper in to defendant who then administered a vision test. Arocho testified that he looked at the chart and “Well I read A, B, C, nothing more.” (There was evidence that the letters on the chart were not in alphabetical order.) Arocho’s permit shows that defendant signed as to both tests on the same date.
At a later date Arocho, in the company of Martinez, returned for his driving test. Again Martinez motioned to Arocho “that that was the fellow who was going to give me the driver’s test” but Arocho became afraid and did not take the test. Martinez then took Aroeho’s permit and went inside the building. When Martinez returned he gave Arocho an approved application card which Arocho signed, mailed with the necessary fee and received back his driver’s license.
The State’s evidence showed that an approved application card would not issue unless an inspector had signed the applicant’s permit showing he had taken and passed all three tests. Arocho’s original permit, on file in the Division of Motor Vehicles, showed that defendant signed for all three tests.
Defendant argues that the conviction cannot stand because the State failed to prove that the alleged wrongful acts were committed in bad faith. It is further argued that there was no proof of corrupt behavior as alleged in the indictment.
We find no merit in these contentions. Our review of the record satisfies us that the State produced substantial *283credible evidence from -which the jury could have found defendant guilty of the charge contained in Count 1 beyond a reasonable doubt. The evidence was more than adequate to support a finding of the requisite criminal intent. State v. Begyn, 34 N. J. 35 (1961); State v. Jeferson, 88 N. J. L. 447 (Sup. Ct. 1916), affirmed 90 N. J. L. 507 (E. & A. 1917).
Defendant’s remaining point requires some discussion. At the trial, Arocho testified that he had paid $80 to Pepe Suarez and that Suarez, in his presence, had given the money to Martinez.
Suarez testified that he brought Arocho to Eahway outside the testing center and introduced him to Martinez and gave Martinez the money which Arocho had given him.
When Aroclio first testified about the payment of money, counsel for defendant objected to such testimony and moved for a mistrial since it was not shown that the money had passed to the defendant. The State conceded that it did not have any direct evidence that defendant was involved in the money transaction but argued that the factual circumstances were such that it could be inferred. The trial court held that the evidence could not be used to show that defendant received any of the money but was admissible to prove the intent of defendant through his relationship with Martinez. The jury was instructed as follows:
“All right, Ladies and Gentlemen, before continuing with the testimony, just prior to our adjournment, the State introduced certain testimony through the witness Ismael Arocho, to the effect that Mr. Arocho paid, or turned over eighty dollars to an individual identified in the courtroom as Pepe, and that Pepe, in the presence of Mr. Arocho, turned over the money to a man by the name of Martinez. There is no question at this posture of the case that Mr. MeKinlay was not present at the time this occurred.
Neither the witness nor the State alleges that MeKinlay had any knowledge of this monetary transaction.
I charge you in the strongest terms possible that under no circumstances, based on the facts presented, may you infer that the defendant, Mr. MeKinlay, either knew of this monetary transaction or participated in any way in the transaction. You may not infer that Mr. MeKinlay received any of the moneys that Mr. Arocho stated he turned over to Pepe and that Pope turned over to Mr. Martinez. *284There is no evidence in this ease for you to reach such a conclusion, directly or inferentially. The evidence cannot be considered by the Jury as direct evidence of Mr. McKinlay receiving any of these moneys or circumstantial evidence of Mr. McKinlay receiving any of these moneys.
Based on the testimony so far adduced by the State, you must, as a matter of law, conclude that Mr. McKinlay did not receive any of this money. Criminal intent is an essential element of the crime charged against the defendant, Mr. McKinlay.
I will outline in detail to you the law that governs in this case, but in explaining to you the narrow purpose for which the testimony concerning the payment of the eighty dollars was allowed into evidence, it is necessary to now explain to you that phase of the law. The State must prove beyond a reasonable doubt, not only that the defendant as a public officer did not perform the duties of his office, but also that he failed to perform his duties willfully or intentionally. The proofs must support the conclusion that the acts allegged [sic] were done with evil motive or in bad faith or not honestly. The evidence of payment to Martinez is offered only to show the posture or position of Martinez in this case. Thus, if you accept the testimony that Mr. Martinez took this money with an evil motive to assist Mr. Arocho to obtain his driver’s license without passing the required test, you may consider this evidence only for its probative value as it affects the intention of Mr. McKinlay, if you find a relationship between the defendant McKinlay and Mr. Martinez, bearing on the allegations set forth in the indictment.
It is for you the Jury to determine what, if any, probative value is to be given to this alleged evidence of Mr. Martinez’ culpability only as it relates to the relationship between Martinez and McKinlay, in considering the essential elements of the criminal intent, which is one of the elements which the State must prove beyond a reasonable doubt in its case against the defendant. Again, I caution and I instruct that you may not consider this testimony as any evidence of receipt of the money by the defendant. Such evidence is offered solely for the narrow purpose of attempting to prove the intent of the defendant through his relationship with Martinez.”
At the conclusion of the testimony by Pepe Suarez, the trial court again cautioned the jury on the narrow purpose for which the testimony as to the payment of money was being admitted.
When the State rested its case, defendant renewed his motion for a mistrial on the ground that the evidence concerning the payment of money had prejudiced defendant.’ This motion was denied. However, the court ruled that the State had failed to prove any connection between Martinez *285and the defendant. Therefore, the court instructed the jury that it was to disregard such evidence.
At the conclusion of the case, the court in its charge to the jury emphasized that the jury was not to consider this evidence for any purpose since no relationship between Martinez and defendant had been shown.
Defendant now argues that this evidence as to the payment of money was, by its very nature, so prejudicial that it could not be cured by instructions to disregard it. Indeed, defendant argues that these several instructions merely emphasized the very matter which the jury was asked to wipe clear from its mind.
We conclude that the trial court’s cautionary instructions to the jury were adequate to protect defendant from any possible prejudice. In addition to the instructions quoted above, the trial court in its charge told the jury that quite often testimony is allowed in evidence subject to a representation that it will be tied in with other evidence. The court added that the State had proved no relationship between Martinez and defendant and that the jury could infer no such relationship. “I cannot emphasize too strongly the necessity of obliterating this testimony from your minds. It is a matter of fundamental fairness. Our Jury system cannot survive without complete acceptance of this type of an instruction.” In view of these strong instructions, we do not see how defendant could have been prejudiced by the testimony in question.
Defendant was not prejudiced by this testimony for another reason. In our opinion there was substantial evidence from which the jury could have reasonably found a relationship between Martinez and defendant so that the testimony in question was admissible at least for the limited purpose for which the trial court originally admitted it, Cf. State v. Goodman, 9 N. J. 569, pp. 580-581 (1952).
Martinez was the person to whom Aroeho was brought and to whom the money was paid. Martinez took Aroeho into the center and made a sign in the direction of defend*286ant on the day Arocho took his written examination and underwent a vision test. It was Martinez who took Arocho into the center on the date scheduled for the driving test and “motioned to me that that was the fellow who was going to give me the driver’s test.” When Arocho became afraid Martinez took Arocho’s permit into the building and returned with an approved application for a license.
We have no direct proof of what transpired inside the building. However, the evidence did establish that an approved application would issue only if the applicant’s permit showed that he had passed the written test, the vision test and the driving test. As heretofore noted, Arocho’s original permit, marked in evidence, showed that defendant had signed for all three tests indicating that he had administered them to Arocho and passed him on all of them. It is reasonably inferable therefore that when Martinez went into the building he went to defendant, had him sign Arocho’s permit for the driving test, and then took the completed permit and obtained an approved application for Arocho.
If Arocho’s story is to be believed, defendant had to be a party to the whole sorry transaction. Otherwise defendant’s conduct was incredible. He corrected Arocho’s written examination paper and passed him although Arocho could not read or write English and only made a few scribbles on the front side of the paper. He administered a vision test to Arocho and passed him although Arocho said A, B, C, and nothing more. Defendant signed that he had administered a driving test to Arocho and passed him when Arocho never even took the test. This was not a case of someone substituting for Arocho. The evidence is such that if Arocho’s testimony is accepted, no driving test was administered to anyone. Martinez simply went into the building and obtained defendant’s signature on the permit that Arocho had taken and passed his driving test.
All of the foregoing was sufficient to establish a definite relationship between Martinez and defendant so that evi*287dence of the payment of money to Martinez was admissible, at least for the limited purpose for which the trial court originally admitted it.
The judgment is affirmed.